99 N.Y.2d 573 (2003)
ARLENE KOPRA, Appellant,
v.
JOHN M. AQUINO, D.P.M., et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 25, 2002.
Decided January 16, 2003.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order denying appellant's motion to renew and to vacate judgment, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge READ taking no part.